Eotiirock, Ch. J.
í -nur.L: constructiou of. Adjudicated cases aid but little in the construction of wills, because it rarely occurs that any two instfuments of this character can be found couched |n same language, or two cases where the situation of the parties and the surrounding circumstances are identical. The intention of the testator, gathered from the instrument itself, as well as from his relation to the parties, the family arrangements, and other proper sources, is the object to be attained in all questions of this character.
*688We cannot escape tbe conclusion that by this will the father intended that his son John should have three hundred dollars absolutely. He gives a reason why he should make this bequest; that it was “ the inheritance of his- mother, deceased.” He recognized the portion brought to him by his deceased wife, and the justice of setting it apart to her son, and he directs that it should be paid to him without defalcation or discount.
• By the use of the words “ inheritance of his mother, deceased,” he shows that he did not regard tlio $300 as belonging to his estate proper. It is true in the third division he uses the words, “rest, residue and remainder of my estate,” but in the fourth division he omits the particular and guarded form of expression, and speaks of all his property. This, we think, should be held to mean all his property left after the devise of $300 to John. It is true the fourth and fifth clause may be construed as embracing all his property, including the bequest to John, and they are later provisions, but these considerations, we think, are overcome by the peculiar reason given for the bequest to John, and the absolute manner in which it is made.
Reversed.